                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ELENA COLEMAN, on behalf of minor              )
child, N.C.;                                   )
               Plaintiff,                      )
                                               )
v.                                             )      JUDGMENT
                                               )      No. 5:17-CV-295-FL
WAKE COUNTY BOARD OF                           )
EDUCATION, and WAKE COUNTY                     )
PUBLIC SCHOOL SYSTEM                           )
                Defendants.                    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the defendants’ motion for judgment on the administrative record, motion for
summary judgment and plaintiff’s motion to strike.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 3, 2020, and for the reasons set forth more specifically therein, that defendants’ motion for
summary judgment and motion for judgment on the administrative record are granted.

This Judgment Filed and Entered on February 3, 2020, and Copies To:
Elena Coleman (via US mail) 1116 Old English Court, Raleigh, NC 27615
Eva Blount DuBuisson (via CM/ECF Notice of Electronic Filing)

February 3, 2020                       PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
